Henley, J.
The appellee began this action before a justice of the peace to recover possession of certain articles of personal property and damages for their detention. The verdict and judgment was in her favor, and upon appeal to the circuit court a trial was had and the same result reached.
The only question presented by this appeal arises upon the action of the trial court in overruling appellant’s motion for a new trial. It is contended by counsel for appellant that there is no evidence in the record to sustain the averments of appellee’s complaint that she was the owner of the property and entitled to the possession thereof. We find upon examination of the record that appellee testified upon the trial that she purchased and was the owner of the articles of personal property she sought to recover. Her evidence is positive upon this subject. She also testified that she entered appellant’s place of business, and notified him that he must not receive and advance money upon any article of personal property brought to his place of business by her husband. Appellee was *702squarely contradicted by the evidence of appellant and two other witnesses, but the only result of this is to produce a conflict in the evidence, and the jury have determined the question of ownership and all other questions of fact in favor of appellee. The record presents no other question. The judgment of the trial court is affirmed.